The indictment in this case charged this appellant with the offense of transporting prohibited liquor, to wit, whisky, in quantities of five gallons or more.
The undisputed evidence in the case discloses that this appellant, accompanied by another person, drove his car along the highways of Madison county, Ala., and that in the car there was two five-gallon kegs, one full of whisky and the other containing four gallons of whisky. As stated, the foregoing facts were without dispute. There was also evidence of a voluntary statement by defendant alleged to have been made by him to the arresting officers at the time he was apprehended with the whisky and arrested, to the effect that the whisky in his car belonged to him, etc. The defendant denied making this statement. Throughout the trial no exception was reserved to any ruling of the court. The only point of decision on this appeal is the exception reserved to the action of the trial court in denying defendant's motion for a new trial. There are five grounds of the motion; these are based upon the sole proposition that the evidence was insufficient to sustain the verdict. There is no semblance of merit in this insistence, and the exception cannot be sustained. There being no error, and the record being in all things regular, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.